            Case 3:20-cv-05408-BHS Document 21 Filed 07/10/20 Page 1 of 2



                                                              The Honorable Judge Benjamin A. Settle




                                UNITED STATES DISTRICT COURT
                             WESTERN DIVISION OF WASHINGTON

                                        )
CLINT DIDIER, LISA THOMAS, TIM          )             NO. 3:20-cv-5408
EYMAN, LAWANDA JOY HATCH,               )
DEAN WELLSFRY, PATTY DETRO,             )             SECOND DECLARATION OF
and JASON BERNICA, and OTHER            )             CLINT DIDIER
NONESSENTIAL WASHINGTONIANS )
SIMILARLY SITUATED,                     )
                                        )
                                        )
                      Plaintiffs,       )
                                        )
JAY INSLEE, in his capacity as Governor )
of the state of Washington,             )
                                        )
                      Defendant,        )
____________________________________)

                              DECLARATION OF CLINT DIDIER

       I, Clint Didier, a plaintiff named in this case, on oath and subject to the laws of perjury in the

state of Washington, being over 18 years of age and competent to testify to the matters set forth

herein, now declare as follows:

       1.       My name is Clint Didier, and I am a Commissioner on the Franklin County

Commissioners’ Board, the governing body for Franklin County.

       2.       On July 7, 2020, the Franklin County Commissioners’ Board was scheduled to meet

on its regular schedule at 9:00 a.m. at the Franklin County Courthouse.


SECOND DECLARATION OF CLINT DIDIER                                                     STEPHEN PIDGEON
                                                                                             Attorney at Law, P.S.
CASE NO.: 3:20-cv-5408                                                            1523 132nd Street SE, Suite C350
                                                                                       Everett, Washington 98208
                                                                                    Stephen.pidgeon@comcast.net
                                                                                                     425-347-7513
            Case 3:20-cv-05408-BHS Document 21 Filed 07/10/20 Page 2 of 2



       3.       I went to the chambers to find only the staff in attendance. At least two of them were

in violation of social distancing guidelines, being just three feet apart.

       4.       I looked at my chair where I usually sit, and determined that it was at least 10 feet

from anyone else in the room. Nonetheless, I was instructed by the staff that I was not allowed to

attend the regularly scheduled meeting at the Franklin County Courthouse, and was told that the

Commission would not conduct any business until I left the chambers and joined the meeting by

conference call only. This was the first meeting ever to incorporate this restriction. Inslee’s orders

once again deprived me of my right to freely assemble and to represent the Third District of Franklin

County.

       5.       To make matters worse, Inslee has deployed two Washington National Guard teams

to the Tri-Cities to offer free COVID-19 testing, and placed one directly proximate to the most

popular ballot drop cite in the Tri-Cities. When free testing began on June 17, this testing operation

blocked access to the ballot drop box, though no election was underway. Soon, however, an election

will be underway, and Inslee has deployed uniformed troops to intimidate voters in the Tri-Cities by

placing the National Guard in proximity to the drop box.

       6.       When I approached the site, I was confronted by a National Guard person who

instructed me that I could not be there.

       Signed in Pasco, Washington this 9th day of July 2020.



                                                       // Clint Didier
                                                       ________________________________
                                                       Clint Didier, Plaintiff




SECOND DECLARATION OF CLINT DIDIER                                                     STEPHEN PIDGEON
                                                                                             Attorney at Law, P.S.
CASE NO.: 3:20-cv-5408                                                            1523 132nd Street SE, Suite C350
                                                                                       Everett, Washington 98208
                                                                                    Stephen.pidgeon@comcast.net
                                                                                                     425-347-7513
